Name: 2005/16/EC: Council Decision of 22 December 2004 amending Decision 2003/631/EC adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency
 Type: Decision
 Subject Matter: Africa;  European construction;  cooperation policy;  executive power and public service;  international security;  rights and freedoms
 Date Published: 2005-01-12

 12.1.2005 EN Official Journal of the European Union L 8/12 COUNCIL DECISION of 22 December 2004 amending Decision 2003/631/EC adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency (2005/16/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the ACP-EC Partnership Agreement, which entered into force on 1 April 2003, and in particular Article 96 thereof, Having regard to the Internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Decision 2002/274/EC of 25 March 2002 concluding consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement (2), provides for the adoption of the appropriate measures within the meaning of Article 96(2)(c) and of Article 97(3) of the ACP-EC Partnership Agreement. (2) Council Decision 2003/631/EC of 25 August 2003 adopting measures concerning Liberia under Article 96 of the EC-ACP Partnership Agreement in a case of special urgency (3), provides for the adoption of new appropriate measures within the meaning of Article 96(2)(c) and of Article 97(3) of the ACP-EC Partnership Agreement. (3) The current conditions in Liberia do not yet ensure respect for democratic principles, governance and the rule of law. (4) It is consequently necessary to extend the validity period of the measures provided for in Decision 2003/631/EC and to continue the intensive political dialogue with the Government of Liberia, HAS DECIDED AS FOLLOWS: Article 1 The measures referred to in Article 1 of Decision 2003/631/EC shall expire on 30 June 2006. This date does not preclude any specific expiry date contained in the financial instruments covered by this Decision. The letter appearing in the Annex to this Decision shall be addressed to the Minister of Foreign Affairs of Liberia. Article 2 The outcome of the consultations, as set out in the draft letter annexed to Decision 2002/274/EC, shall remain unaffected. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) OJ L 317, 15.12.2000, p. 376. (2) OJ L 96, 13.4.2002, p. 23. (3) OJ L 220, 3.9.2003, p. 3. ANNEX HE Mr Thomas Nimely Yaya Minister of Foreign Affairs Monrovia Liberia Dear Minister, With its letter reference SGS3/7429 of 27 August 2003, the European Union informed the government of Liberia of its intentions to accompany the Liberian peace process on the basis of the Comprehensive Peace Agreement. The letter also stipulated that the European Union would closely follow the political development and transitional reform in your country and continue the intensive political dialogue on the basis of Article 8 of the ACP-EC Partnership Agreement and the outcome of the consultations as set out in our letter reference SGS 272745 of 27 March 2002. More than a year has passed since the National Transitional Government of Liberia took office following the signing of the Accra Comprehensive Peace Agreement in August 2003. It is now time to take stock of progress in the implementation of the comprehensive peace agreement and the undertakings that resulted from the aforementioned consultations. The European Union is pleased to note at this juncture that security and calm have returned to the country and that some initial steps to introduce democratic change and to reform the functioning of the public sector have been made. Serious concerns remain, however, over public finance and macro-economic management by the National Transitional Government of Liberia and the State-owned enterprises, and over the increasing level of corruption. Furthermore, the commissions created under the Comprehensive Peace Agreement have to date shown insufficient progress in the implementation of their mandates to improve governance and accountability. Further steps in addressing human rights issues are also required. In the light of the above, the European Union considers that the National Transitional Government of Liberia is not fully functional and operational and the appropriate measures can therefore not yet be completely revoked. This will be done once a democratically elected and accountable President and government have been installed. For this reason, the European Union has decided that Council Decision 2003/631/EC of 25 August 2003 shall be extended for a period of 18 months. During this period our intensive political dialogue should continue, on the basis of Article 8 of the ACP-EC Partnership Agreement and on the basis of the outcome of the consultations as set out in our letter reference SGS 272745 of 27 March 2002, with a view to continue improving respect for human rights, democracy, rule of law, and good governance. The dialogue shall involve the Presidency of the European Union and the European Commission and include six-monthly political reviews. Meanwhile, on the basis of the appropriate measures defined in Council Decision 2003/631/EC of 25 August 2003, support for the peace process and the Results Focused Transitional Framework shall continue. Yours faithfully, For the Commission For the Council